Citation Nr: 1447933	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected blurred vision secondary to blunt trauma to the right eye (right eye disability).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from March 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by a Decision Review Officer (DRO) at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for the Veteran's right eye disability and assigned the same an initial 10 percent rating, effective April 22, 2009. By an August 2010 decision of a DRO at that RO, an earlier effective date was granted to April 2, 2009. The RO in Chicago, Illinois, currently has jurisdiction of the claims file.


FINDING OF FACT

During the entire appellate period, the Veteran's service-connected right eye disability has been manifested by corrected distance visual acuity of no worse than 20/100.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a service-connected right eye disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.75, 4.76, 4.79, Diagnostic Code (DC) 6066 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's increased rating claim arises from his disagreement with the initial grant of service connection. Once service connection was granted, the intended purpose of Veterans Claims Assistance Act (VCAA) notice was served and additional § 5103(a) notice is not required concerning "downstream" elements of a service connection claim. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003 (Dec. 22, 2003). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim and affording him VA examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Veteran was evaluated in February 2010 and February 2014. The evaluations are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition. 38 C.F.R. §§ 3.102, 4.3; see Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the 10 percent rating, April 2, 2009, to the present. Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pertinent Laws and Regulations

In the March 2010 rating decision on appeal, service connection for a right eye disability was granted, and an initial 10 percent rating was assigned, effective April 22, 2009, under DC 6079, contemplating central visual acuity impairment. As noted above, by an August 2010 DRO decision, the effective date was changed to April 2, 2009. 

The Board notes here that DC 6079 was amended effective December 10, 2008, and applies to claims filed on or after that date. The Veteran's claim was filed on April 2, 2009, thus the prior rating criteria are not applicable in the present appeal. The Board will thus consider the applicability of the amended rating. However, it is significant that while the RO assigned DC 6079 to the Veteran's right eye disability, the requirements of the rating criteria and the resultant analysis are the same, whether the rater applies the former or present rating criteria contemplating impairment of central visual acuity. 

The rating criteria contemplating diseases of the eye direct the rater the evaluate the disability on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation. 38 C.F.R.         § 4.79, DCs 6000-6009, General Rating Formula for DCs 6000-6009 (2013). The Veteran has not asserted, and there is no clinical evidence of incapacitating episodes related to a right eye disability during the current appellate period; and the rating criteria pertaining to such are thus not applicable in the present appeal. Id. 

Also, there is no evidence, clinical or lay, that the Veteran has impairment of visual fields or muscle function during the current appellate period, thus the rating criteria pertaining to such are not applicable in the present appeal. 38 C.F.R. § 4.79, DCs 6080, 6090, 6091 (2013). 

In this regard, however, the Board notes that on VA examination in February 2014, as will be discussed below, the examiner noted the presence of a centrally located scotoma in the right eye. Unilateral scotoma, contemplated by DC 6081, is included in the list of disabilities rated under impairment of visual fields, and directs the rater to evaluate the disability on the basis of size or visual impairment, whichever results in a higher evaluation. 38 C.F.R. § 4.79, DC 6081 (2013). While the examiners have specifically determined that there is no impairment of visual fields, the Board has considered the potential applicability of DC 6081. As DC 6081 provides a maximum 10 percent rating for scotoma on the basis of its size, and the Veteran is already in receipt of a 10 percent rating based on impairment of central visual acuity, DC 6081 may not serve as a basis for an increased rating in the present appeal on the basis of its size and the Board will evaluate the Veteran's right eye disability under the rating criteria contemplating impairment of central visual acuity. Id. 

There is no clinical or lay evidence of anatomical loss of both eyes, no more than light perception in both eyes, anatomical loss of one eye, no more than light perception on one eye during the current appellate period; and the rating criteria contemplating impairment of central visual acuity for such, DCs 6061-6064 are thus not applicable in the present appeal. 38 C.F.R. § 4.79, DCs 6061-6064 (2013). Further, DC 6065, contemplating impairment of central visual acuity with vision in one eye at 5/200, is not applicable in the present appeal, as there is no clinical or lay evidence of right-eye vision impaired to that degree in the current appellate period. 38 C.F.R. § 4.79, DC 6065 (2013). 

There is no clinical or lay evidence of other eye disorders during the current appellate period, including tuberculosis, retinal scars, glaucoma, neoplasms, nystagmus, trachomatous, conjunctivitis, ptosis, ectropion, ectropion, lagophthalmos, loss of eyebrows, lids, or lashes, neuropathy, cataracts, aphakia, paralysis, pterygium, keratoconus, corneal transplant, or pinguecula. The rating criteria contemplating such are thus not applicable in the present appeal. 38 C.F.R. § 4.79, DCs 6010-6027, 6029, 6030, 6032, 6034-6037 (2013). 

DC 6066, contemplating impairment of central visual acuity with vision in one eye at 10/200 or better, is thus the most appropriate rating criteria in the present appeal. 38 C.F.R. § 4.79, DC 6066. If visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating visual impairment. 38 C.F.R. § 4.75. Central visual acuity should be evaluated on the basis of corrected distance vision. 38 C.F.R. § 4.76.

Under DC 6066, a 10 percent rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes. A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity of 20/70 in one eye and 20/50 in the other eye. Id. 

A 30 percent rating is warranted under DC 6066 for impairment of central visual acuity in the following situations: (1) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (2) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (3) corrected visual acuity in one eye is 20/200 and 20/50 in the other eye; (4) corrected visual acuity in one eye is 20/100 and 20/70 in the other eye; or (5) corrected visual acuity in one eye is 20/70 and 20/70 in the other eye. A 40 percent rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (2) corrected visual acuity is to 15/200 in one eye and 20/70 in the other eye; or (3) corrected visual acuity in one eye is 20/200 and 20/70 in the other eye. Id. 

A 50 percent rating is warranted under DC 6066 for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; or (2) corrected visual acuity is to 20/100 in one eye and to 20/100 in the other eye. A 60 percent rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; or (3) corrected visual acuity of one eye is to 20/200 and the other eye is to 20/100. Id.

A 70 percent rating is warranted under DC 6066 for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; or (3) corrected visual acuity of one eye is to 20/200 and the other eye is to 20/200. An 80 percent rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 15/200; or (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 15/200. A maximum 90 percent rating under DC 6066 is warranted for impairment of central visual acuity when the corrected visual acuity of one eye is to 10/200 and the other eye is 10/200. Id.



Clinical and Lay Evidence

On VA examination in February 2010, the Veteran presented with corrected distance visual acuity in the right eye of 20/80. There was no scarring. Goldmann visual fields were full and the peripheral retina was intact. The examiner noted that while some visual loss was apparent in the right eye, the appearance of the retina was more likely commensurate with 20/50 degree of visual acuity loss. 

On VA examination in February 2014, the Veteran presented with corrected distance visual acuity in the right eye of 20/100. The examiner reported that with mild glasses correction and eccentric fixation, the best corrected visual acuity in the right eye of 20/50 was attained, but with straight-on view, the Veteran could achieve only 20/100. The examiner noted the in-service 2004 diagnosis of retinal changes at/near macula, right, with scotoma. Pupils were round and reactive to light. There was no legal blindness, anatomical loss, light perception only, or extremely poor vision. There was no astigmatism or diplopia. Tonometry, using the Goldmann test, was 20. Examination of the internal eye, the fundus, revealed pavingstone degeneration in the right periphery. The examiner reported that the Veteran had a visual field defect, using the Goldmann's test and Humphrey visual field (HVF) 10-2, right. There was no contraction of a visual field or loss of a visual field. There was a centrally located scotoma in the right eye. There were no scarring, incapacitating episodes, or other eye conditions found. 

The examiner checked the "yes" box in the examination report indicating that the Veteran's right eye disability impacted his ability to work; however, in the narrative report, he recorded that the Veteran reported that his eye condition was not impacting his current job position as far as holding a job. The Veteran reported that he had to enlarge the type on his computer screen and use his non-dominant left eye when he needed to be accurate with measurements. He also reported difficulties in daily activities such as playing ball and shooting weapons; and he asserted that he had to relearn another way to complete other activities that were no longer easy to do. 

The Veteran has not offered any lay statements as to his claim; at the time of his March 2010  Notice of Disagreement (NOD) and his August 2010 Substantive Appeal, he simply asserted that he was entitled to a higher rating.

Analysis

As discussed above, on VA examination in February 2010, the Veteran's corrected distance visual acuity in the right eye was 20/80; and on VA examination in February 2014, the Veteran's corrected distance visual acuity in the right eye was 20/100. While the 20/80 corrected distance visual acuity shown in February 2010 is not considered by the rating criteria specifically, the Board has considered such as 20/100, the next higher result contemplated by the rating criteria, and the right-eye corrected distance visual acuity demonstrated in February 2014. 38 C.F.R. § 4.79, DC 6066. The left eye, as a non-service-connected eye, is considered as having corrected distance visual acuity of 20/40. 38 C.F.R. § 4.75. Where the corrected distance visual acuity is 20/100 in one eye and 20/40 in the other eye, DC 6066 provides a 10 percent rating. For a 20 percent rating, the Veteran would need to show corrected distance visual acuity in the right eye of at 20/200, and even more severe impairment of central visual acuity in the right eye for a rating higher than 20 percent under DC 6066. Such is simply not shown in the present appeal. 

Also as discussed above, the requirements of the rating criteria and the resultant analysis are the same, whether the rater applies the former or present rating criteria contemplating impairment of central visual acuity. As such, DC 6079, applied by the RO, may not serve as a basis for an increased rating in the present appeal. DC 6079, in effect prior to December 10, 2008, provided a 10 percent rating where the corrected distance visual acuity is 20/100 in one eye and 20/40 in the other eye, as does DC 6066 currently provide. 38 C.F.R. § 4.84(a), DC 6079 (2008).

While the VA examiner, in February 2014, noted retinal pigment epithelium changes near the macula, on the right, and pavingstone degeneration at the right periphery, the Veteran presented with impairment of central visual acuity only, without additional disability or impairment of visual fields.  

The Veteran asserts entitlement to a higher rating, and is competent to report the sensation of decreased visual acuity in the right eye. Layno, 6 Vet. App. 465, 470. However, there is no evidence that he has the knowledge, training, or skill to measure his own central visual acuity and determine that he has corrected distance visual acuity in the right eye at 20/200, or worse, such that a higher rating under DC 6066 is warranted. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal. Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505. The weight of the probative evidence demonstrates that during the entire appellate period, however, the Veteran's service-connected right eye disability warrants an initial 10 percent rating. The claim is denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's symptoms of a right eye disability, namely blurred vision. His optical findings have been well-recorded and he has not offered any lay statements as to symptoms not described by the examiners and not contemplated by the rating criteria. Referral for consideration of an extraschedular rating is thus not warranted.

The Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his right eye disability. On VA examination in February 2014, as discussed above, he discussed accommodations he makes while working at his job; however, there is no clinical or lay evidence that the Veteran's right eye disability renders it impossible to follow a substantially gainful occupation. Therefore, the Board finds that further consideration of a TDIU is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran is only service-connected for one disability, his right eye disability, and further consideration of Johnson is not required.

 
ORDER

An initial rating in excess of 10 percent for a service-connected right eye disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


